DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  In claim 1, line 9 “electrodes are not bent” and line 18 “electrodes are not a straight line” render confusion.  It is not possible for the same electrodes to be both, whereby the electrodes are not be bent and are not a straight line, in the final structure of the device.  Thus, in order to expedite the prosecution process of this application, the examiner assumes applicant has meant to recite the final structure of device having the electrodes being bent and straight as shown in figure 3 of the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Nichia (JP 2002-280616; applicant cited).




    PNG
    media_image1.png
    610
    621
    media_image1.png
    Greyscale

As to claim 1, figures 2a-4b [0006-0031], Arai discloses:
1. A method of manufacturing an optical semiconductor device, comprising: disposing an optical semiconductor element 5 on a recessed part 6 of an optical semiconductor element mounting package, wherein the package having the recessed part 6 comprises: at least two lead electrodes 2a,2b (fig 4b) disposed opposite to and spaced apart from each other, each of the lead electrodes having a top surface, a bottom surface, and a side wall, wherein the lead electrodes are not bent (figure 2a); and a thermosetting epoxy resin composition 7 to form a molded part, wherein the molded part  1 is disposed on at least a portion of the top surfaces of the lead electrodes 2a,2b and disposed at a region between the lead electrodes, whereby the molded part 1 together with a portion of each of the lead electrodes 2a,2b form a recessed part 6 for disposing at least an optical semiconductor element 5; wherein at least one of the side walls of the lead electrodes 2a,2b is not a straight line.  

As to claim 2, figures 2a-4b [0006-0031], Arai discloses:

2. The method of manufacturing an optical semiconductor device according to claim 1, wherein there is no gap at a joint face between the molded part and the lead electrodes.  

As to claim 3, figures 2a-4b [0006-0031], Arai discloses:
3. The method of manufacturing an optical semiconductor device according to claim 1, wherein the thermosetting epoxy resin composition includes at least one selected from the group consisting of a white pigment and an inorganic filler.  

As to claim 4, figures 2a-4b [0006-0031], Arai discloses:
4. The method of manufacturing an optical semiconductor device according to claim 3, wherein the white pigment having a particle size ranges from 0.1 pm to 50 pm.  

As to claim 5, figures 2a-4b [0006-0031], Arai discloses:
5. The method of manufacturing an optical semiconductor device according to claim 3, wherein the inorganic filler having a particle size ranges from 0.1 pm to 100 pm.  

As to claim 6, figures 2a-4b [0006-0031], Arai discloses:
6. The method of manufacturing an optical semiconductor device according to claim 3, wherein the inorganic filler is at least a type selected from the group consisting of silica, alumina, magnesium oxide, antimony oxide, aluminum hydroxide, magnesium hydroxide, barium sulfate, magnesium carbonate, and barium carbonate.  

As to claim 7, figures 2a-4b [0006-0031], Arai discloses:
7. The method of manufacturing an optical semiconductor device according to claim 1, wherein in at least one of the lead electrodes, an angle between the side wall of an opposite end of the lead electrode and the top surface of the lead electrode is within 90 degrees.  

As to claim 8, figures 2a-4b [0006-0031], Arai discloses:
8. The method of manufacturing an optical semiconductor device according to claim 1, wherein at least one of the bottom surfaces of the lead electrodes is not in contact with the resin molding.  

As to claim 9, figures 2a-4b [0006-0031], Arai discloses:
9. The method of manufacturing an optical semiconductor device according to claim 1, wherein a top view of the recessed part is round shaped.  

As to claim 10, figures 2a-4b [0006-0031], Arai discloses:
10.A method of manufacturing an optical semiconductor device, comprising: disposing an optical semiconductor element 5 on a recessed part 6 of an optical semiconductor element mounting package, wherein the package having the recessed part 6 comprises: at least two lead electrodes 2a,2b (fig 4a-4b),3-4 (figs 2a-2b) disposed opposite to and spaced apart from each other, wherein at least one of the lead electrodes 2a,2b is plated with a metal film; and a resin molding 7 composed of a thermosetting light-reflecting resin composition on a portion of top surfaces of the lead electrodes 2a,2b by a molding technique to prepare a molded part 1, whereby the molded part 1 together with the lead electrodes 2a,2b form the recessed part 6, and there is no gap at a joint face between the resin molding 7 and the lead electrodes 2a,2b.  

As to claim 11, figures 2a-4b [0006-0031], Arai discloses:
11. The method of manufacturing an optical semiconductor device according to claim 10, further comprising: disposing the optical semiconductor element 5 on the top surfaces of the lead electrodes which form the recessed part 6 together with the molded part formed from the thermosetting light-reflecting resin composition 7.  

As to claim 12, figures 2a-4b [0006-0031], Arai discloses:
12. The method of manufacturing an optical semiconductor device according to claim 10, wherein side surfaces of the lead electrodes 2a,2b are non-linear.  

As to claim 13, figures 2a-4b [0006-0031], Arai discloses:

13. The method of manufacturing an optical semiconductor device according to claim 10, wherein an outer surface of the resin molding 7 and at least one of outer surfaces of the lead electrodes 2a,2b are planar at an outer surface of the package.  

As to claim 14, figures 2a-4b [0006-0031], Arai discloses:
14. The method of manufacturing an optical semiconductor device according to claim 10, wherein a material of the metal film is silver, Nickel, aluminum, gold, palladium, or an alloy comprising any combination thereof.  

As to claim 15, figures 2a-4b [0006-0031], Arai discloses:
15. The method of manufacturing an optical semiconductor device according to claim 10, wherein rear faces of the lead electrodes 2a,2b are not in contact with the resin molding 7.  

As to claim 16, figures 2a-4b [0006-0031], Arai discloses:
16. The method of manufacturing an optical semiconductor device according to claim 10, wherein in at least one of the lead electrodes, at least a portion of the lead electrode has a thinner thickness as compared with rest portions of the lead electrode.  

As to claim 17, figures 2a-4b [0006-0031], Arai discloses:
17. The method of manufacturing an optical semiconductor device according to claim 10, wherein the thermosetting light-reflecting resin composition includes a white pigment having a particle size ranges from 0.1 pm to 50 pm.  

As to claim 18, figures 2a-4b [0006-0031], Arai discloses:
18. The method of manufacturing an optical semiconductor device according to claim 10, wherein one of the lead electrodes 2a,2b has a larger surface area as compared with rest of the lead electrodes 2a,2b.  

As to claim 19, figures 2a-4b [0006-0031], Arai discloses:

19. The method of manufacturing an optical semiconductor device according to claim 10, further comprising: pressing a metal plate to punch out at least a metal strip so as to form the lead electrodes 2a,2b.  

As to claim 20, figures 2a-4b [0006-0031], Arai discloses:
20. The method of manufacturing an optical semiconductor device according to claim 10, further comprising: etching a metal frame to form a circuit including the lead electrodes 2a,2b.  

Claim(s) 10-11,13-14,16-18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sakano (2005/0224821).


    PNG
    media_image2.png
    345
    757
    media_image2.png
    Greyscale

As to claim 10, figures 6-8 [0099-0291], Sakano discloses:
10.A method of manufacturing an optical semiconductor device, comprising: disposing an optical semiconductor element 5 on a recessed part 6 of an optical semiconductor element mounting package, wherein the package having the recessed part 6 comprises: at least two lead electrodes 22a,22b disposed opposite to and spaced apart from each other, wherein at least one of the lead electrodes 22a,22b is plated with a metal film; and a resin molding 8 composed of a thermosetting light-reflecting resin composition 8 on a portion of top surfaces of the lead electrodes 22a,22b by a molding technique to prepare a molded part 24, whereby the molded part 24 together with the lead electrodes 22a,22b form the recessed part 6, and there is no gap at a joint face between the resin molding 24 and the lead electrodes 22a,22b.  

As to claim 11, figures 6-8 [0099-0291], Sakano discloses:
11. The method of manufacturing an optical semiconductor device according to claim 10, further comprising: disposing the optical semiconductor element 5 on the top surfaces of the lead electrodes 22a,22b which form the recessed part 6 together with the molded part formed from the thermosetting light-reflecting resin composition 7.  


As to claim 13, figures 6-8 [0099-0291], Sakano discloses:
13. The method of manufacturing an optical semiconductor device according to claim 10, wherein an outer surface of the resin molding 7 and at least one of outer surfaces of the lead electrodes 22a,22b are planar at an outer surface of the package.  

As to claim 14, figures 6-8 [0099-0291], Sakano discloses:
14. The method of manufacturing an optical semiconductor device according to claim 10, wherein a material of the metal film is silver, Nickel, aluminum, gold, palladium, or an alloy comprising any combination thereof.  


As to claim 16, figures6-8 [0099-0291], Sakano discloses:
16. The method of manufacturing an optical semiconductor device according to claim 10, wherein in at least one of the lead electrodes 22a,22b, at least a portion of the lead electrode has a thinner thickness as compared with rest portions of the lead electrode.  

As to claim 17, figures 6-8 [0099-0291], Sakano discloses:
17. The method of manufacturing an optical semiconductor device according to claim 10, wherein the thermosetting light-reflecting resin composition 8 includes a white pigment having a particle 81 size ranges from 0.1 pm to 50 pm.  

As to claim 18, figures 6-8 [0099-0291], Sakano discloses:
18. The method of manufacturing an optical semiconductor device according to claim 10, wherein one of the lead electrodes 22a,22b has a larger surface area as compared with rest of the lead electrodes 22a,22b.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamaki (7923918) discloses an LED packaging.

    PNG
    media_image3.png
    333
    595
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813